Citation Nr: 1507521	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran is a Gulf War Veteran who had active service from July 1987 to July
1991. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of an
April 2010 rating decision of the St Petersburg, Florida, regional office (RO) of the
Department of Veterans Affairs (VA). 

In September 2013, the Board remanded the above-listed issue.  Pursuant to the remand instructions, the RO obtained a Disability Benefits Questionnaire (DBQ) examination of the Veteran's low back and readjudicated the matter.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded the matter for further development.  Specifically, the remand directive instructed the agency of original jurisdiction to schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability was incurred in, or as a result of, or otherwise etiologically related to the Veteran's active duty service.  

In November 2013, the Veteran was afforded a DBQ examination.  Although the VA examiner noted on the examination that the Veteran's claims file was not reviewed, a subsequent statement from the examiner noted the Veteran's e-file was reviewed.  On examination, the examiner noted the Veteran injured her low back in 1987-1991 while performing excessive physical activity, sought medical attention in the military, and was diagnosed with low back pain.  The examiner went on to state the Veteran contended that the first time an x-ray was performed was upon separation and she was placed on restrictions while in service.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran presented 24 years after the date of injury and the Veteran's service treatment records and outside records are unavailable for review.  However, per her January 2010 VA examination, degenerative changes are present in her lumbar spine imaging.  The examiner explained the etiology of degenerative back conditions is multifactorial and these conditions are common even in the general population.  The radiographic and physical exam findings present in this Veteran are consistent with age related changes and cannot be attributed to a single event.  

Although the November 2013 VA examiner noted the Veteran's lay history of her in-service back symptoms, the examiner did not address the affect of this information in the opinion rendered.  Furthermore, the examiner did not review the Veteran's service treatment records, which were included in her e-file.  Because the opinion regarding whether any current low back disability had onset or was caused by the Veteran's active service is inadequate, a remand is necessary to obtain an adequate opinion and thus to fulfill VA's duty to assist the Veteran in obtaining evidence to substantiate her claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Obtain any records of VA treatment since November 16, 2013, that are relevant to the Veteran's claim of entitlement to service connection for a low back disability and associate any such obtained records with the claims file.

2. After completing the above, provide the Veteran's claim file to the November 2013 VA examiner, or other qualified VA clinician.  The examiner is asked to review the Veteran's claims file, to include her service treatment records, and annotate the examination report as to whether the claims file and service treatment records were reviewed.  A new examination is not required, unless the examiner determines a new one is necessary.  The examiner shall address the following question and provide an opinion therefor:

Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed low back disability was incurred in, as a result of, or otherwise etiologically related to Veteran's active duty service.  

In providing the requested opinion, the VA examiner should explicitly address the etiological relationship between any current diagnosed low back disability and the Veteran's active service.

The examiner must provide a thorough rationale for all medical opinions.

3. Then, readjudicate the claim of entitlement to service connection for a low back disability.  If any benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issues to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




